Title: From Thomas Jefferson to Robert Mitchell, 29 March 1781
From: Jefferson, Thomas
To: Mitchell, Robert



Sir
In Council March 29th. 1781

The Arrival of a British fleet and Reinforcement having occasioned a Discontinuance of those Purposes for which the armed vessels were impressed, I am now to beg the favor of you to discharge the whole of them except those which have the military Stores and Provisions on Board which you will please to have brought to Rockets, there to be kept Waterborne. I must trouble you also to have returned whatever Ammunition &c., or other Public Property has been put into the Vessels to be discharged. We wish to have the daily Hire fixed and number of Days every vessel has been in Service, and that some person from every Vessel be authorized to settle and receive what is due. I wish an exact Report of any provisions which may be due and will have them immediately and specifically repaid. I am &c.,

T. J.

